


Exhibit 10.2


May 8, 2015
David Lyle
______________________
______________________


Dear David:
Maxwell Technologies, Inc. (the “Company”) is pleased to offer you employment on
the following terms:
1.Position. Your title and position with the Company will be Senior Vice
President, Chief Financial Officer, Treasurer and Secretary and you will report
directly to the Company’s Chief Executive Officer. This is a full-time position
and your place of employment will be at our headquarters in San Diego. Your
start date will be no later than May 18, 2015 or such other mutually agreeable
date that may be determined by you and the Company; provided, however, in no
event shall your start date be earlier than such time as your employment with
your current employer is involuntarily terminated without cause or voluntarily
terminated by you for good reason (the “Start Date”). While you render services
to the Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company. By signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company.
2.Salary. The Company will pay you a starting salary at the rate of $375,000 per
year (“Base Salary”), payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time.
3.Bonus. You will be eligible for an incentive bonus for each fiscal year of the
Company. The bonus (if any) will be awarded based on objective or subjective
criteria established and approved by the Compensation Committee of the Board
(the “Committee”). You will have an opportunity to provide your input to the
Board and/or Committee with regard to the selection of such criteria, which will
be established within a reasonable time period following the first day of the
applicable bonus period. Your target bonus (“Target Bonus”) will be equal to 60%
of your Base Salary as in effect on the last day of each fiscal year. Any bonus
for the fiscal year in which your employment begins will be prorated, based on
the number of days that you were employed by the Company during the fiscal year.
The bonus for each fiscal year will be paid after the Company’s books for that
year have been closed and will be paid only if you are employed by the Company
at the time of payment. The determinations of the Board or its Compensation
Committee with respect to your bonus will be final and binding.
4.Employee Benefits. As an executive officer of the Company, you will be
eligible to participate in a number of Company-sponsored benefits. In addition,
you will be entitled to paid vacation in accordance with the Company’s vacation
policy, as in effect from time to time. Finally, you will be provided with an
automobile allowance of $16,000 per year.
5.Initial Equity-Based Awards. Subject to the approval of the Compensation
Committee of the Board, you will be granted a series of equity-based awards
outside the terms of any equity incentive plan of the Company, as a material
inducement to your acceptance of employment with the Company, subject to the
terms of the applicable award agreements, as follows:




--------------------------------------------------------------------------------




(a)An option to purchase that number of shares of Stock with a grant date fair
value of $105,000, with the number of shares determined by using the
Black-Scholes option pricing model employed by the Company to estimate the fair
value of stock option grants for financial reporting purposes (the “Option
Award”). The exercise price per share of the Option Award will be equal to the
closing sales price of the Stock as reported on the Nasdaq Global Market on the
date of grant. The Option Award will vest in a series of four successive equal
annual installments over each additional year of your continued employment
measured from the Start Date, subject to acceleration upon your death or
Disability or pursuant to Sections 7(b) and 7(c) below.
(b)A number of restricted stock units determined as the quotient obtained by
dividing (i) $305,000, by (ii) the Average Closing Price (the “Service Award”).
The Service Award will vest in a series of four successive equal annual
installments over each additional year of your continued employment measured
from the Start Date, subject to acceleration upon your death or Disability or
pursuant to Sections 7(b) and 7(c) below.
(c)A number of performance restricted stock units determined as the quotient
obtained by dividing (i) $140,000, by (ii) the Average Closing Price (the
“Performance Award”). The Performance Award will be granted as part of the
Company’s annual equity incentive awards for executive officers in 2015, and
will vest based on the achievement of certain performance milestones established
by the Committee (which have historically included revenue, net income and other
similar financial metrics), provided that you remain employed through the
applicable performance period, but subject to acceleration pursuant to Section
7(c) below.
6.Accrued Payments Upon Termination. If your employment with the Company
terminates for any reason, then except as otherwise set forth in Section 7
below, (a) all vesting will cease immediately with respect to your
then-outstanding Equity Awards and (b) the only amounts payable to you by the
Company will be (i) any unpaid Base Salary due for periods prior to the date of
termination of your employment and (ii) any accrued but unused vacation through
such termination date. Such payments, if any, will be made promptly upon
termination and within the period of time mandated by law.
7.Severance Benefits.
(a)General. If you are subject to an Involuntary Termination, then you may
qualify for the benefits described in this Section 7. However, you will not
qualify for any of the benefits described in this Section 7 unless you have
(i) returned all Company property in your possession, (ii) resigned as a member
of the Board and of the boards of directors of all of the Company’s
subsidiaries, to the extent applicable, and (iii) executed a general release of
all claims that you may have against the Company or persons affiliated with the
Company in a form attached hereto as Exhibit A (the “Release”). You must execute
and return the Release on or before the date specified by the Company in the
Release (the “Release Deadline”). The Release Deadline will in no event be later
than fifty (50) days after your Separation. If you fail to return the Release on
or before the Release Deadline, or if you revoke the Release, then you will not
qualify for the benefits described in this Section 7.
(b)Termination Not in Connection With Change in Control. Subject to the
requirements set forth in Section 7(a) above, if you experience a Termination
Without Cause either more than thirty (30) days prior to a Change in Control or
more than eighteen (18) months after a Change in Control, then you will be
entitled to the following:
1.Cash Severance. The Company will pay you an amount equal to the sum of your
Base Salary and your Target Bonus (at 100% of target), payable in equal monthly
installments for a period beginning on the day after your Separation and ending
on the date twelve (12) months after your Separation. Your Base Salary and
Target Bonus will be paid at the rate in effect at the time of your Separation
and in accordance with the Company’s standard payroll procedures. Subject to the




--------------------------------------------------------------------------------




Company’s having first received an effective Release pursuant to Section 7(a)
above, these cash severance payments will commence within sixty (60) days after
your Separation and, once they commence, will include any unpaid amounts accrued
from the date of your Separation. However, if the sixty (60)-day period
described in the preceding sentence spans two calendar years, then the payments
will in any event begin in the second calendar year.
2.Medical Benefits. If you elect to continue your health insurance coverage
under COBRA following the termination of your employment, then the Company will
pay the same portion of your monthly premium under COBRA as it pays for active
employees until the earliest of (a) the close of the twelve (12)-month period
following the termination of your employment (the “COBRA Period”), (b) the
expiration of your continuation coverage under COBRA or (c) the date when you
become eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment. Notwithstanding the
foregoing, if the Company determines in its sole discretion that it cannot
provide the foregoing subsidy of COBRA coverage without potentially violating or
causing the Company to incur additional expense as a result of noncompliance
with applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), the Company instead will pay you a taxable monthly payment
in an amount equal to the monthly COBRA premium that you would be required to
pay to continue the group health coverage in effect on the date of your
Separation for you and your dependents pursuant to the Company’s health
insurance plans in which you or your dependents were participants as of the day
of your Separation (which amount shall be based on the premium for the first
month of COBRA coverage), which payments shall be made regardless of whether you
elect COBRA continuation coverage, shall commence on the later of (i) the first
day of the month following sixty (60) days after your Separation, provided, if
such sixty (60)-day period spans two years, then the payments will commence in
the second calendar year, and (ii) the effective date of the Company’s
determination of violation of applicable law, and shall end on the earliest of
(x) the effective date on which you become covered by a medical, dental or
vision insurance plan of a subsequent employer, and (y) the last day of the
COBRA Period. You will have no right to an additional gross-up payment to
account for the fact that such COBRA premium amounts are paid on an after-tax
basis.
3.Pro Rata Equity Acceleration. If a Termination Without Cause occurs more than
one year after your Start Date, you will vest in a total number of shares or
units subject to the Option Award and the Service Award equal to the product of
(x) the total number of shares or units subject to the Option Award or Service
Award, as applicable, and (y) the quotient obtained by dividing (i) the number
of whole months between the Start Date and the date of the Termination Without
Cause, by (ii) forty-eight (48); provided, however, that in the event
acceleration of the settlement or distribution date of the Service Award would
result in additional taxes and penalties under Section 409A of the Code, then
the vesting of the Service Award shall accelerate but settlement or distribution
of shares (or cash, if applicable) shall occur on the date(s) specified in the
agreement governing the Service Award.
(c)Termination in Connection With Change in Control. Subject to the requirements
set forth in Section 7(a) above, if you experience an Involuntary Termination
either within thirty (30) days prior to Change in Control or within eighteen
(18) months after a Change in Control, then you will be entitled to the
following:
1.Cash Severance. The Company will pay you a lump sum equal to the sum of your
Base Salary and Target Bonus (at 100% of target), at the rate in effect at the
time of your Separation. Subject to the Company’s having first received an
effective Release pursuant to Section 7(a) above, such payment will be made
within sixty (60) days after your Separation; however, if such sixty (60)-




--------------------------------------------------------------------------------




day period spans two calendar years, then the payment will be made in the second
calendar year. Your Base Salary and Target Bonus will be paid at the rate in
effect at the time of your Separation.
2.Medical Benefits. If you elect to continue your health insurance coverage
under COBRA following the termination of your employment, then the Company will
pay the same portion of your monthly premium under COBRA as it pays for active
employees until the earliest of (a) the close of the twelve (12)-month period
following the termination of your employment (the “COBRA Period”), (b) the
expiration of your continuation coverage under COBRA or (c) the date when you
become eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment. Notwithstanding the
foregoing, if the Company determines in its sole discretion that it cannot
provide the foregoing subsidy of COBRA coverage without potentially violating or
causing the Company to incur additional expense as a result of noncompliance
with applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), the Company instead will pay you a taxable monthly payment
in an amount equal to the monthly COBRA premium that you would be required to
pay to continue the group health coverage in effect on the date of your
Separation for you and your dependents pursuant to the Company’s health
insurance plans in which you or your dependents were participants as of the day
of your Separation (which amount shall be based on the premium for the first
month of COBRA coverage), which payments shall be made regardless of whether you
elect COBRA continuation coverage, shall commence on the later of (i) the first
day of the month following sixty (60) days after your Separation, provided, if
such sixty (60)-day period spans two years, then the payments will commence in
the second calendar year, and (ii) the effective date of the Company’s
determination of violation of applicable law, and shall end on the earliest of
(x) the effective date on which you become covered by a medical, dental or
vision insurance plan of a subsequent employer, and (y) the last day of the
COBRA Period. You will have no right to an additional gross-up payment to
account for the fact that such COBRA premium amounts are paid on an after-tax
basis.
3.Equity Acceleration. You will receive full service-based vesting credit and
deemed attainment at target of all performance-based vesting milestones under
all of your then-outstanding Equity Awards; provided, however, that in the event
acceleration of the settlement or distribution date of an award would result in
additional taxes and penalties under Section 409A of the Code, then the vesting
of such award shall accelerate but settlement or distribution of award shares
(or cash, if applicable) shall occur on the date(s) specified in the agreement
governing the award.
8.Limitation on Payments.
(a)Scope of Limitation. This Section 8 will apply only if the accounting firm
serving as the Company’s independent public accountants immediately prior to a
Change in Control (the “Accounting Firm”) determines that the after-tax value of
all Payments (as defined below) to you, taking into account the effect of all
federal, state and local income taxes, employment taxes and excise taxes
applicable to you (including the excise tax under Section 4999 of the Code),
will be greater after the application of this Section 8 than it was before the
application of this Section 8. If this Section 8 applies, it will supersede any
contrary provision of this letter agreement. For purposes of this Section 8, the
term “Company” will also include affiliated corporations to the extent
determined by the Accounting Firm in accordance with Section 280G(d)(5) of the
Code.
(b)Basic Rule. In the event that the Accounting Firm determines that any payment
or transfer by the Company to or for your benefit (a “Payment”) would be
nondeductible by the Company for federal income tax purposes because of the
provisions concerning “excess parachute payments” in Section 280G of the Code
and pursuant to the Treasury regulations thereunder, then provided that
Subsection (a) results in applicable of this Section 8, the aggregate present
value of all Payments will be reduced (but not below zero) to the Reduced
Amount. For purposes of this Section 8, the “Reduced Amount” will be the amount,
expressed




--------------------------------------------------------------------------------




as a present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.
(c)Reduction of Payments. If the Accounting Firm determines that any Payment
would be nondeductible by the Company because of Section 280G of the Code, and
if none of the Payments is subject to Section 409A of the Code, then the
reduction will occur in the manner you elect in writing prior to the date of
payment; provided, however, that if the manner elected by you pursuant to this
sentence could in the opinion of the Company result in any of the Payments
becoming subject to Section 409A of the Code, then the following sentence will
instead apply. If any Payment is subject to Section 409A of the Code, or if you
fail to elect an order under the preceding sentence, then the reduction will
occur in the following order: (i) cancellation of acceleration of vesting of any
Equity Awards for which the exercise price (if any) exceeds the then-fair market
value of the underlying Stock; (ii) reduction of cash payments (with such
reduction being applied to the payments in the reverse order in which they would
otherwise be made (that is, later payments will be reduced before earlier
payments)); and (iii) cancellation of acceleration of vesting of Equity Awards
not covered under (i) above; provided, however, that in the event that
acceleration of vesting of Equity Awards is to be cancelled, such acceleration
of vesting will be cancelled in the reverse order of the date of grant of such
Equity Awards (that is, later Equity Awards will be canceled before earlier
Equity Awards).
(d)Fees of Accounting Firm and Required Data. The Company will pay all fees,
expenses and other costs associated with retaining the Accounting Firm for the
purposes described in this Section 8. You and the Company will provide to the
Accounting Firm all data in the Company’s possession or under its control that
the Accounting Firm reasonably requires for the purposes described in this
Section 8.
9.Further Obligations to the Company.
(a)General. You acknowledge your obligations under, and agree to comply with,
all applicable laws and all Company policies in effect at all times and from
time to time during your employment with the Company. You further acknowledge
and agree that such applicable laws or policies may relate to the general terms
of your employment with the Company or to a specific component of your
compensation. By way of example, such applicable laws or policies may include
any Company recoupment or clawback policy, insider trading policy or code(s) of
conduct or other policies adopted under, pursuant to or in light of, or
requirements imposed by, the Sarbanes-Oxley Act of 2002 or the Dodd-Frank Wall
Street Reform and Consumer Protection Act.
(b)Proprietary Information and Inventions Agreement. As an employee of the
Company, it is likely that you will become knowledgeable about confidential
and/or proprietary information related to the operations, products and services
of the Company and its clients. Similarly, you may have confidential or
proprietary information from prior employers that should not be used or
disclosed to anyone at the Company. Accordingly, on or prior to the commencement
of your employment, you will be required to read, complete and sign the
Company’s standard Proprietary Information and Inventions Agreement, a copy of
which is attached hereto as Exhibit B, and return it to the Company. In
addition, the Company requests that you comply with any existing and/or
continuing contractual obligations that you may have with any former employers.
By signing this letter agreement, you represent that your employment with the
Company will not breach any agreement you have with any third party.
(c)Code of Business Conduct. On or prior to the commencement of your employment,
you will be required to read and sign the Company’s Code of Business Conduct, a
copy of which is attached hereto as Exhibit C, and return it to the Company. By
signing this letter agreement, you agree to comply with the Company’s Code of
Business Conduct during the term of your employment with the Company.
10.Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that




--------------------------------------------------------------------------------




may have been made to you are superseded by this letter agreement. This is the
full and complete agreement between you and the Company on this term. Although
your job duties, title, compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.
11.Tax Matters.
(a)Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.
(b)Section 409A. For purposes of Section 409A of the Code, each payment under
Section 7 is hereby designated as a separate payment for purposes of Treas. Reg.
§1.409A-2(b)(2). If the Company determines that you are a “specified employee”
under Section 409A(a)(2)(B)(i) of the Code at the time of your Separation, then
(i) any payments under this letter agreement, to the extent that they are not
exempt from Section 409A of the Code (including by operation of the next
following sentence) and otherwise subject to the taxes imposed under Section
409A(a)(1) of the Code (a “Deferred Payment”), will commence on the first
business day following (A) the expiration of the six-month period measured from
your Separation or (B) the date of your death and (ii) the installments that
otherwise would have been paid prior to such date will be paid in a lump sum
when such payments commence. Notwithstanding the foregoing, any amount paid
under this letter agreement that either (1) satisfies the requirements of the
“short-term deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); or (2) (A)
qualifies as a payment made as a result of an involuntary separation from
service pursuant to Treas. Reg. §1.409A-1(b)(9)(iii), and (B) does not exceed
the Section 409A Limit will not constitute a Deferred Payment. Any
reimbursements hereunder shall be made or provided in accordance with Section
409A of the Code, including but not limited to, the following provisions: (i)
the amount of any expense reimbursement or in-kind benefit provided during a
taxable year shall not affect any expenses eligible for reimbursement in any
other taxable year; (ii) the reimbursement of the eligible expense shall be made
no later than the last day of the Executive’s taxable year that immediately
follows the taxable year in which the expense was incurred; and (iii) the right
to any reimbursement shall not be subject to liquidation or exchange for another
benefit or payment. The provisions of this letter agreement, including any
bonuses paid under Section 3, are intended to comply with, or be exempt from,
the requirements of Section 409A of the Code so that none of the payments and
benefits to be provided under this letter agreement will be subject to the
additional tax imposed under Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply or be exempt. You and the Company agree
to work together in good faith to consider amendments to this letter agreement
and to take such reasonable actions as are necessary, appropriate or desirable
to avoid imposition of any additional tax or income recognition prior to actual
payment to you under Section 409A of the Code. In no event will the Company
reimburse you for any taxes that may be imposed on you as result of Section 409A
of the Code.
(c)Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or the Board
related to tax liabilities arising from your compensation.
12.Interpretation, Amendment and Enforcement. This letter agreement constitutes
the complete agreement between you and the Company, contains all of the terms of
your employment with the Company and supersedes any prior agreements,
representations or understandings (whether written, oral or implied) between you
and the Company. This letter agreement may not be amended or modified, except by
an express written agreement signed by both you and a duly authorized officer of
the Company. The terms of this letter agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this letter
agreement or arising out of, related to, or in any way connected with, this
letter agreement, your employment with the Company or any other relationship
between you and the Company (the “Disputes”)




--------------------------------------------------------------------------------




will be governed by California law, excluding laws relating to conflicts or
choice of law. You and the Company submit to the exclusive personal jurisdiction
of the federal and state courts located in San Diego in connection with any
Dispute or any claim related to any Dispute.
13.Arbitration. Any controversy or claim arising out of this letter agreement
and any and all claims relating to your employment with the Company will be
settled by final and binding arbitration. The arbitration will take place in San
Diego or, at your option, the County in which you primarily worked when the
arbitrable dispute or claim first arose. The arbitration will be administered by
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes. Any award or finding will be confidential. You and the
Company agree to provide one another with reasonable access to documents and
witnesses in connection with the resolution of the dispute. You and the Company
will share the costs of arbitration equally, except that the Company will bear
the cost of the arbitrator’s fee and any other type of expense or cost that you
would not be required to bear if you were to bring the dispute or claim in
court. Each party will be responsible for its own attorneys’ fees, and the
arbitrator may not award attorneys’ fees unless a statute or contract at issue
specifically authorizes such an award. This Section 13 does not apply to claims
for workers’ compensation benefits or unemployment insurance benefits.
Injunctive relief and other provisional remedies will be available in accordance
with Section 1281.8 of the California Code of Civil Procedure.
14.Background Check. This offer of employment is contingent upon a clearance of
a background investigation and/or reference check undertaken by the Company in
accordance with applicable law. You hereby agree that any and all information
that you might provide to the Company or its agents regarding your background
will be true and correct. Such investigation and reference check may include a
consumer report, as defined by the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.
1681a, and/or an investigative consumer report, as defined by FCRA, 15 U.S.C.
1681a, and California Civil Code 1786.2(c). This investigation may also include
a consumer credit report, as defined by California Civil Code 1785.3(c), which
is being requested because your position may involve the following: regular
access to bank account information, Social Security Numbers, and date of birth
of any one person; authorization to transfer money on behalf of the employer;
regular access to funds totaling $10,000 or more of an employer, a customer, or
client during the workday.
15.Attorneys’ Fees. The Company shall bear its own costs, attorneys’ fees, and
other fees incurred in connection with the negotiation and preparation of this
letter agreement and shall reimburse you up to $5,000 for all of your reasonable
costs, attorneys’ fees and other fees incurred by you in connection with the
negotiation and preparation of this letter agreement.
16.Definitions. The following terms have the meaning set forth below wherever
they are used in this letter agreement:
“Average Closing Price” means the average closing sales price of the Stock as
reported on the Nasdaq Global Market, for the ten consecutive trading days
ending immediately prior to the Start Date.
“Board” means the Company’s Board of Directors.
“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, (b) your breach of any agreement
between you and the Company, (c) your material failure to comply with the
Company’s written policies or rules that have been provided to you, (d) your
conviction of, or your plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any State, (e) your gross negligence or willful
misconduct in connection with your duties and responsibilities, (f) your willful
continuing failure to perform assigned duties after receiving written
notification of the failure from the Board or (g) your failure to cooperate in
good faith with a governmental or internal investigation of the Company or its
directors, officers or employees, if the Company has requested your cooperation.
Cause for termination of your employment will exist only if the Company provides
you with written notice of the




--------------------------------------------------------------------------------




circumstances giving rise to a for-Cause termination, which notice will specify
in the case of circumstances arising under clauses (b), (c) or (f) that you have
ten days to cure such circumstances, unless in the good faith determination of
the Board the circumstances are not capable of being cured.
“Change in Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becoming the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities; (b) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; or (c) the consummation of a merger or
consolidation of the Company with or into any other entity, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation. A transaction will not constitute a Change in Control if its sole
purpose is to change the state of the Company’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction. A
transaction shall not constitute a Change in Control unless such transaction
also qualifies as an event under Treas. Reg. §1.409A-3(i)(5)(v) (change in the
ownership of a corporation), Treas. Reg. §1.409A-3(i)(5)(vi) (change in the
effective control of a corporation), or Treas. Reg. §1.409A-3(i)(5)(vii) (change
in the ownership of a substantial portion of a corporation’s assets).
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act.
“Code” means the Internal Revenue Code of 1986, as amended.
“Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, as determined by the Board.
“Equity Awards” means (a) all shares of Stock; (b) all options and other rights
to purchase shares of Stock; (c) all stock units, performance units or phantom
shares whose value is measured by the value of shares of Stock; and (d) all
stock appreciation rights whose value is measured by increases in the value of
shares of Stock.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Involuntary Termination” means either a (a) Termination Without Cause or
(b) Resignation for Good Reason.
“Resignation for Good Reason” means a Separation as a result of your resignation
within 180 days after one of the following conditions initially has come into
existence without your express written consent:
(a)A change in your position with the Company that materially reduces your level
of authority or responsibility, relative to your authority or responsibilities
as in effect immediately prior to such reduction, or the assignment to you of
such reduced authority and responsibilities;
(b)A reduction in your Base Salary or Target Bonus level in effect immediately
prior to such reduction (unless such reduction is in connection with a general
across the board reduction in the compensation of the Company’s management team
and in such case not to exceed 10%);
(c)A relocation to a facility or a location more than 50 miles from your
then-present work location that increases your one-way commute; or
(d)A material breach by the Company of the terms set forth in this letter
agreement.




--------------------------------------------------------------------------------




A Resignation for Good Reason will not be deemed to have occurred unless (i) you
give the Company written notice of the condition within ninety (90) days after
the condition initially comes into existence, (ii) the Company fails to remedy
the condition within thirty (30) days after receiving your written notice, and
(iii) you terminate employment within 180 days from the date the condition
initially comes into existence.
“Section 409A Limit” means the lesser of two times: (i) your annualized
compensation based upon the annual rate of pay paid to you during the taxable
year preceding your taxable year in which your termination of employment occurs,
as determined under, and with such adjustments as are set forth in, Treas. Reg.
§1.409A-1(b)(9)(iii)(A)(1) and any guidance issued with respect thereto or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which your employment
is terminated.
“Separation” means a “separation from service,” as defined in the Treas. Reg.
§1.409A-1(h).
“Stock” means the Common Stock of the Company.
“Termination Without Cause” means a Separation as a result of an involuntary
discharge by the Company for reasons other than Cause, provided that you are
willing and able to continue performing services within the meaning of Treas.
Reg. §1.409A-1(n)(1).
We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and Code of Business Conduct
and returning them to me. This offer, if not accepted, will expire at the close
of business on May 18, 2015. As required by law, your employment with the
Company is contingent upon your providing legal proof of your identity and
authorization to work in the United States. We anticipate your employment to
start no later than May 18, 2015.
Maxwell Technologies, Inc.
/s/ Franz Fink
By: Franz Fink
Title: President and Chief Executive Officer


I have read and accept this employment offer:
/s/ David Lyle
Signature of David Lyle




